Citation Nr: 0947146	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  08-13 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Administration Center 
in Denver, Colorado


THE ISSUE

Eligibility for Civilian Health and Medical Program of the 
Department of Veterans Affairs (CHAMPVA) benefits for the 
Veteran's spouse.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The veteran had active military service from October 1958 to 
June 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Health 
Administration Center (HAC) of the Department of Veterans 
Affairs (VA), in Denver, Colorado, which found that the 
Veteran's spouse was not eligible for CHAMPVA benefits.


FINDINGS OF FACT

1.  The Veteran has been adjudicated by VA as having a 
permanent and total service-connected disability.

2.  The Veteran is greater than 65 years old and in retired 
status.

3.  The Veteran's spouse is eligible for the TRICARE Program.


CONCLUSION OF LAW

The criteria for eligibility for CHAMPVA benefits for the 
Veteran's spouse have not been met.  38 U.S.C.A. § 1781 (West 
2002 & Supp. 2009); 38 C.F.R. § 17.271 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 
However, there are some claims to which VCAA does not apply.  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  It has 
been held not to apply to claims based on allegations that VA 
decisions were clearly and unmistakably erroneous.  Id.  It 
has been held not to apply to claims that turned on statutory 
interpretation. Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the provisions pertaining to 
VA's duty to notify and to assist do not apply to a claim if 
resolution of the claim is based on interpretation of the 
law, rather than consideration of the factual evidence.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  The 
Court has also held that compliance with the VCAA is not 
required if additional evidence could not possibly change the 
outcome of the case.  See Valiao v. Principi, 17 Vet. App. 
229, 232 (2003).

In another class of cases, remand of claims pursuant to VCAA 
is not required because evidentiary development has been 
completed.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Although the 
Court said in Wensch that VCAA did not apply in such cases, 
it may be more accurate to say that VCAA applied, but that 
its notice and duty to assist requirements had been 
satisfied.  When it is clear that there is no additional 
evidentiary development to be accomplished, there is no point 
in remanding the case.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).

Here, the matter turns on statutory interpretation.  See 
Smith.  Thus, because the law as mandated by statute, and not 
the evidence, is dispositive of this appeal, the VCAA is not 
applicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see 
also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where 
application of the law to the facts is dispositive, the 
appeal must be terminated because there is no entitlement 
under the law to the benefit sought.).  As such, no further 
action is required pursuant to the VCAA.

Eligibility for CHAMPVA Benefits

This appeal arises from a HAC denial of CHAMPVA benefits for 
the Veteran's spouse on the basis that she is eligible for 
TRICARE medical coverage which takes priority over CHAMPVA 
benefits.

The Veteran and his spouse testified at a July 2009 
videoconference hearing before the undersigned Veteran's Law 
Judge (VLJ).  A copy of the transcript is associated with the 
claims folder.  At that time, the couple argued that an 
exception to the laws governing CHAMPVA should be made in 
their case because (1) the Veteran's spouse had a serious 
heart disability and her treating physicians were affiliated 
with Kaiser-Permanente, which does not accept TRICARE; (2) 
there were no TRICARE providers within 50 to 75 miles of 
their location; and (3) the Veteran cannot afford the fees 
associated with TRICARE coverage.

The Veteran and his spouse acknowledge eligibility for the 
TRICARE Program and the record shows that that the Veteran 
has been adjudicated by VA as having a permanent and total 
service-connected disability.  The Veteran is service 
connected at the 100 percent disability level, effective from 
January 1994, for post traumatic stress disorder.  The record 
further shows that he is greater than 65 years old and in 
retired status.

CHAMPVA is a health benefits program in which VA shares the 
cost of certain health care services and supplies with 
eligible beneficiaries.  CHAMPVA is managed by VA's HAC in 
Denver, Colorado.

CHAMPVA benefits are awarded to survivors and dependants of 
certain veterans pursuant to 38 U.S.C.A. § 1781.  The 
pertinent provisions are as follows:

(a) The Secretary is authorized to provide 
medical care, in accordance with the 
provisions of subsection (b) of this section, 
for -

(1) The spouse or child of a veteran who has 
been adjudicated by VA as having a permanent 
and total service-connected disability; or

(2) The surviving spouse or child of a 
veteran who (A) died as a result of an 
adjudicated service- connected disability; or 
(B) who at the time of death had a total 
disability, permanent in nature, resulting 
from a service-connected disability; or

(3) The surviving spouse or child of a person 
who died on active military service and in 
the line of duty and not due to such person's 
own misconduct who are not otherwise eligible 
for medical care under chapter 55 of title 10 
CHAMPUS/TRICARE.  38 U.S.C.A. § 1781; 38 
C.F.R. § 17.271.

(d)(1)(A) An individual otherwise eligible 
for medical care under this section who is 
also entitled to hospital insurance benefits 
under Part A of the Medicare program is 
eligible for medical care under this section 
only if the individual is also enrolled in 
the supplementary medical insurance program 
under part B of the medical program.

(B) The limitation in subparagraph (A) does 
not apply to an individual who-

(i) has attained 65 years of age as of the 
date of the enactment of the Veterans' 
Survivor Benefits Improvements Act of 2001; 
and

(ii) is not enrolled in the supplementary 
medical insurance program under part B of the 
Medicare program as of that date.

Further, 38 C.F.R. § 17.271 provides:

(a) General entitlement. The following 
persons are eligible for CHAMPVA benefits 
provided that they are not eligible under 
Title 10 for the TRICARE Program or Part A of 
Title XVIII of the Social Security Act 
(Medicare) except as provided in paragraph 
(b) of this section.

(1) The spouse or child of a veteran who has 
been adjudicated by VA as having a permanent 
and total service-connected disability;

(2) The surviving spouse or child of a 
veteran who died as a result of an 
adjudicated service- connected condition(s); 
or who at the time of death was adjudicated 
permanently and totally disabled from a 
service- connected condition(s);

(3) The surviving spouse or child of a person 
who died on active military service and in 
the line of duty and not due to such person's 
own misconduct; and

(4) An eligible child who is pursuing a full-
time course of instruction approved under 38 
U.S.C. Chapter 36, and who incurs a disabling 
illness or injury while pursuing such course 
(between terms, semesters or quarters; or 
during a vacation or holiday period) that is 
not the result of his or her own willful 
misconduct and that results in the inability 
to continue or resume the chosen program of 
education must remain eligible for medical 
care until:

(i) The end of the six-month period beginning 
on the date the disability is removed; or

(ii) The end of the two-year period beginning 
on the date of the onset of the disability; 
or (iii) The twenty-third birthday of the 
child, whichever occurs first.

(b) CHAMPVA and Medicare entitlement.

(1) Individuals under age 65 who are entitled 
to Medicare Part A and enrolled in Medicare 
Part B, retain CHAMPVA eligibility as 
secondary payer to Medicare Parts A and B, 
Medicare supplemental insurance plans, and 
Medicare HMO plans.

(2) Individuals age 65 or older, and not 
entitled to Medicare Part A, retain CHAMPVA 
eligibility.

Note to paragraph (b)(2): If the person is 
not eligible for Part A of Medicare, a Social 
Security Administration "Notice of 
Disallowance"' certifying that fact must be 
submitted. Additionally, if the individual is 
entitled to only Part B of Medicare, but not 
Part A, or Part A through the Premium HI 
provisions, a copy of the individual's 
Medicare card or other official documentation 
noting this must be provided.

(3) Individuals age 65 on or after June 5, 
2001, who are entitled to Medicare Part A and 
enrolled in Medicare Part B, are eligible for 
CHAMPVA as secondary payer to Medicare Parts 
A and B, Medicare supplemental insurance 
plans, and Medicare HMO plans for services 
received on or after October 1, 2001.

(4) Individuals age 65 or older prior to June 
5, 2001, who are entitled to Medicare Part A 
and who have not purchased Medicare Part B, 
are eligible for CHAMPVA as secondary payer 
to Medicare Part A and any other health 
insurance for services received on or after 
October 1, 2001.

(5) Individuals age 65 or older prior to June 
5, 2001, who are entitled to Medicare Part A 
and who have purchased Medicare Part B must 
continue to carry Part B to retain CHAMPVA 
eligibility as secondary payer for services 
received on or after October 1, 2001.

Note to Sec. 17.271: Eligibility criteria 
specific to Dependency and Indemnity 
Compensation (DIC) benefits are not 
applicable to CHAMPVA eligibility 
determinations.

In this case, because the Veteran and his spouse are eligible 
for the TRICARE Program, the applicable laws prohibit 
eligibility for CHAMPVA benefits for the Veteran's spouse.  
Basic eligibility for CHAMPVA benefits requires that the 
person is not eligible under Title 10 for the TRICARE 
Program.  38 C.F.R. § 17.271(a).  There are exceptions to 
this general rule under 38 C.F.R. § 17.271(b), however, none 
of these exceptions apply here as the Veteran's spouse had 
not attained the age of 65 years in October 2000, prior to 
June 5, 2001.  Also, the Veteran's spouse does not have 
Medicare eligibility Part A, and she has never been enrolled 
in Medicare Part B.

Public Law 107-17, signed June 5, 2001, states that if you 
are eligible for Medicare, you must have Medicare Parts A and 
B to qualify for CHAMPVA.  The law contained a provision for 
those individuals who were age 65 and eligible CHAMPVA 
beneficiaries prior to June 5, 2001, allowing them to 
maintain their CHAMPVA eligibility even when they had not 
purchased Medicare Part B.  This does not apply to the 
Veteran's spouse as she was not age 65 by the requisite date.

To the extent that the Veteran's final argument is an 
argument based on equity in that he and his spouse require 
CHAMPVA benefits to maintain the spouse's current medical 
care and that a change would be difficult on her treatment 
and not easily accessed, the Board must emphasize that it is 
bound by the law and is without authority to grant benefits 
on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 
2001); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The 
Board further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by 
Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 
432-33 (1992) [citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990)].  There simply is no 
provision pursuant to which the Board may grant the Veteran 
the benefits sought.  Accordingly, the claim is denied.


ORDER

Eligibility for CHAMPVA benefits for the Veteran's spouse is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


